                                                                     JS-6

                 UNITED STATES DISTRICT COURT
                CENTRAL DISTRICT OF CALIFORNIA




    DUN XIE, et al.,                   CV 20-2060 DSF (PVCx)
        Plaintiffs,
                                       Order REMANDING Case to
                   v.                  State Court 1

    FCA US, LLC, et al.,
        Defendants.



   This case was removed on the basis of diversity. It is undisputed
that one of the Defendants, Hanlees Chrysler Dodge Jeep Ram Kia
(“Hanlees”), 2 is not diverse from Plaintiff. Removing Defendant FCA
US, LLC argues that Hanlees is fraudulently joined.

   A defendant who is a resident of the forum state is fraudulently
joined “‘if the plaintiff fails to state a cause of action against [the]
resident defendant, and the failure is obvious according to the settled
rules of the state.’” Morris v. Princess Cruises, Inc., 236 F.3d 1061,
1067 (9th Cir. 2001) (quoting McCabe v. Gen. Foods Corp., 811 F.2d
1336, 1339 (9th Cir. 1987)). “[T]he test for fraudulent joinder and for


1The Court is aware that a motion to remand has been filed. This remand is
sua sponte; the Court has not reviewed the motion to remand and does not
rely on it in any way. The Court has remanded, sua sponte, several other
cases removed by FCA in recent weeks based on similar or identical
allegations.
2The non-diverse defendant is named in the complaint as “Hanless,” but the
notice of removal names it as “Hanlees” and Hanlees appears to be the
correct name.
failure to state a claim under Rule 12(b)(6) are not equivalent.”
Grancare, LLC v. Thrower, 889 F.3d 543, 549 (9th Cir. 2018). In
evaluating a claim of fraudulent joinder, “a federal court must find that
a defendant was properly joined and remand the case to state court if
there is a ‘possibility that a state court would find that the complaint
states a cause of action against any of the [non-diverse] defendants.’”
Id. (quoting Hunter v. Philip Morris USA, 582 F.3d 1039, 1044 (9th Cir.
2009)) (emphasis in original). In this inquiry, “the district court must
consider . . . whether a deficiency in the complaint can possibly be
cured by granting the plaintiff leave to amend.” Id. at 550.

    The entirety of Defendant’s fraudulent joinder argument is as
follows:

      27. Here, Plaintiffs have sued FCA for six causes of action
      except the seventh cause of action for “Negligent Repair”
      which is claimed only against Shaver. [sic] FCA US
      believes Plaintiffs have no intention of prosecuting this
      claim against Hanlees. Indeed, a review of the Complaint’s
      allegations regarding Hanlees are bare-boned, non-specific
      allegations. (Compl., generally and ¶¶ 58-62.)

      28. Accordingly, it is evident these claims were only
      brought to defeat the claim of diversity and removal to
      Federal Court. Indeed, FCA US’s counsel’s litigation
      experience in opposing these type of cases has been that
      individual dealerships have not been regularly sued.
      Because Plaintiffs’ joinder of Hanlees is fraudulent, this
      Court has the jurisdiction for this additional independent
      reason to accept this matter. Accordingly, complete
      diversity exists for purposes of 28 U.S.C. §1332 jurisdiction.

   This does not come close to convincing the Court that Plaintiff fails
to state a claim against Hanlees, let alone that the failure is obvious
and cannot be cured by amendment.




                                    2
   The case is REMANDED to the Superior Court of California, County
of Los Angeles.

  IT IS SO ORDERED.



Date: April 3, 2020                  ___________________________
                                     Dale S. Fischer
                                     United States District Judge




                                 3
